WILLARD BARTLETT, J.
The facts out of which this controversy arises are substantially the same as those considered in People ex rel. McCullough v. Snyder (decided herewith)' 94 N. Y. Supp. 541. The relator in this proceeding seeks to effect the removal of Friend W. Perkins from the office of superintendent of public works of the city of Newburgh. We agree with the learned judge who heard the case at Special Term that there is no duty on the part of the respondents to remove the present incumbent which is capable of enforcement by mandamus.
The order denying'the application for the writ should therefore be affirmed.- All concur.